DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 16887459 and 16877579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose: “a substrate that supports the at least one magnetoresistive element, wherein: the substrate includes a main surface perpendicular to the first plane and at least one slope oblique to the main surface; and the at least one magnetoresistive element is located on the at least one slope” in combination with all the limitations of claim 1.
Claims 2-13 are dependent on claim 1 and are therefore also allowed.
Regarding claim 14, prior art does not disclose: “a detection value generation unit
configured to generate the detection value on a basis of the first detection signal and the second
detection signal, wherein the variable range includes a first region and a second region that are

value of the first detection signal fall within the respective first and second regions; and two
values of the second detection signal corresponding to the two candidates are different from each
other” in combination with all the limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/FEBA POTHEN/Examiner, Art Unit 2868        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/25/2022